Reese, C. J.,
dissenting.
I cannot agree to the conclusion of my associates as to the disposition of this case. Section 3, art. IX of the constitution, provides that “occupants (of real estate sold for taxes) shall in all cases be served with personal notice before the time of redemption expires.” This section of the constitution is followed up by section 214, ch. 77, art. I, Comp. St. 1909, which requires that the notice under consideration shall “be served on every person in actual possession or occupancy of such land or lot”, and, until that is done, “no purchaser at any sale for taxes or his assignee, shall be entitled to a deed for the land or lot so purchased.” Section 33, ch. 75, laws 1903, cited and quoted in the majority opinion, is equally positive in requiring the final notice to be served upon “every person in the actual occupancy of the lands or lots.” To my mind there can be no kind of doubt but that Parker was an “occupant” of the lot in question. He was cultivating it, raising annual crops thereon. He actually occupied it. He was in possession of it. A stranger could not have legally divested him of that possession or interfered with his occupancy. As to all the world, except the owner, his possession was unassailable. Now, is it for the holder of the tax certificate, or the purchaser at *279tax sale, to inquire into the right of such an occupant, or why he is there, and, if not in privity with the owner, that his possession and occupancy, such as it may be, if actual, shall or may be ignored? I do not so read the constitution nor the statutes.